Appellant, after conviction for deserting his destitute wife and child, appealed from an order of the district court of the 49th Judicial District requiring him to pay to his wife and child the sum of $10 per week, beginning November 3, 1930.
It is insisted by the state's attorney with this court this is not a criminal matter, nor one of which this court has any jurisdiction.
Section 5, article 5 of the Constitution of this state fixes the jurisdiction of the Court of Criminal Appeals, and restricts such jurisdiction to consideration only of criminal cases upon appeal, and matters affecting the jurisdiction of this court, and the granting of certain writs. We *Page 89 
nowhere find any statute or constitutional direction authorizing this court to consider or determine the legality of orders such as form the basis for the appeal now pending herein.
Believing this court without jurisdiction, the appeal is dismissed.
Dismissed.